Citation Nr: 0900156	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  03-35 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss, prior to March 23, 2006.

2.  Entitlement to an initial staged evaluation in excess of 
30 percent for bilateral hearing loss, from March 23, 2006.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from March 1943 to January 
1946.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

This case was previously before the Board in March 2005, at 
which time the Board denied the veteran's claim.  He appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 30, 2007 Memorandum 
Decision, with Judgment entered May 24, 2007, the Court set 
aside the Board's March 2005 decision and remanded the case 
to the Board for readjudication in accordance with the 
directives in the Court's decision.  In September 2007, the 
Board remanded the claim for further development.  After 
completing the requested development to the extent possible, 
a July 2008 rating decision granted an increased initial 
staged rating of 30 percent, effective March 23, 2006, and 
denied a rating in excess of 30 percent from March 23, 2006.  
The claim was then returned to the Board for further 
appellate consideration.  The Board notes that the veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Board has characterized the claim 
accordingly.
 
Regarding representation, in a letter dated in August 2008, 
the Veterans of Foreign Wars of the United States (VFW) 
revoked its power of attorney for the veteran, and declined 
to review the record in September 2008.  A VA letter to the 
veteran, dated in September 2008, advised him, among other 
things, that VA had no record of him appointing a service 
organization or representative to assist in the processing of 
his claim.  He was advised to contact VA for a list of 
recognized service organizations and/or representatives.  The 
record does not reflect that the veteran responded to this 
letter or authorized another representative.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from November 20, 2002 through March 22, 
2006, VA audiological examination revealed the veteran's 
hearing loss disability was manifested by no worse than Level 
II hearing in the right ear and Level I hearing in the left 
ear.

2.  From March 23, 2006, audiological examination revealed 
the veteran's hearing loss disability was manifested by no 
worse than Level VI hearing in the right ear and Level VII 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  For the period from November 20, 2002 through March 22, 
2006, the criteria for a compensable initial evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic 
Code 6100 (2008).

2.  From March 23, 2006, the criteria for an initial staged 
evaluation in excess of 30 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the veteran is appealing the initial rating 
assignment as to his bilateral hearing loss disability.  As 
the May 2003 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the May 2003 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23,353 
- 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. § 3.159 to 
add paragraph (b)(3), effective May 30, 2008).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the hearing loss 
disability at issue (38 C.F.R. § 4.85, DC 6100), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation[s] that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

The Board finds there has been substantial compliance with 
its September 2007 remand directives.  The Board notes that 
the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance."  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the 
Board's remand order").  While a December 2007 VCAA letter 
to the veteran may not have explicitly asked for information 
which substantiates the veteran's contention that he was 
rendered unable to work part-time as a store clerk due to his 
service-connected hearing loss, he was asked to provide (or 
tell) VA about statements from employers as to his job 
performance, lost time or other information regarding how his 
condition affects his ability to work and statements 
discussing the veteran's symptoms from people who have 
witnessed how he is affected.  Based on this, the Board finds 
the veteran was sufficiently advised of the information or 
evidence he needed to tell VA or submit.

The Social Security Administration (SSA) was contacted in 
accordance with the September 2007 Board remand.  A reply 
from the SSA, dated in December 2007, reflects that there 
were no medical records and that the "individual did not 
file for disability benefits."  In light of the response 
from SSA, the Board finds no further development is 
necessary.  

Additionally, the September 2007 Board remand indicated that 
the veteran should be scheduled for a VA audiologic 
examination to determine the current nature and severity of 
his service-connected hearing loss.  The record reflects that 
a request was made to a VA medical facility, on April 8, 
2008, for the veteran to be scheduled for an audiologic 
examination.  A letter to the veteran, also dated April 8, 
2008, informed him that the nearest VA facility was contacted 
to schedule him for an examination regarding his claim for 
bilateral defective hearing.  This letter advised him to 
contact the medical facility as soon as he received the 
appointment notice if he could not keep the appointment.  The 
veteran was also advised that if he failed to report to an 
examination or re-examination, without good cause, the claim 
shall be rated based on the evidence of record.  The record 
reflects that the VA audiologic examination was cancelled in 
May 2008 because the "patient (veteran) called [and] 
cancelled."  

In this regard, the Board notes that there is a presumption 
of regularity of government process that can only be rebutted 
by clear evidence to the contrary.  Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  Notification for VA purposes is a 
written notice sent to the claimant's last address of record.  
See 38 C.F.R. § 3.1(q) (2008).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  The record does not reflect that the notice letter 
regarding the VA audiologic examination was returned as 
"unclaimed" or returned as undeliverable and the veteran has 
not denied receiving it.  Even such a claim would be 
insufficient to rebut the presumption of regularity where 
there is no indication that a notice was returned as 
undeliverable.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)).  The veteran cancelled the 
examination and the record does not reflect that he requested 
it to be rescheduled.  The evidence thus suggests that he 
received notice of the examination, and he simply cancelled 
the appointment.  The Court has held that the duty to assist 
is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the 
foregoing, the Board finds that the AOJ substantially 
complied with the mandates of its remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that a remand by 
the Board confers on the appellant the right to compliance 
with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2008).

The Board also notes that the claims file was not available 
for review by the VA examiner in March 2003.  The VA examiner 
elicited a medical history from the veteran.  It is noted 
that the reported medical history considered by the VA 
examiner was consistent with that contained in the claims 
folder.  Hence, consideration of the current disability 
status was made in view of the veteran's medical history, as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2008).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2008).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

Procedurally, a rating decision, dated in May 2003, granted 
service connection for bilateral hearing loss and assigned a 
noncompensable initial evaluation, effective November 20, 
2002, date of receipt of claim.  A rating decision, issued in 
July 2008, increased the initial evaluation for the veteran's 
service-connected bilateral hearing loss to 30 percent, 
effective March 23, 2006, the date the medical evidence 
showed a compensable evaluation was warranted.

The veteran contends that his service-connected bilateral 
hearing loss is worse than the above evaluations and that it 
warrants higher initial staged ratings.

A.  Prior to March 23, 2006

As noted above, service connection has been established for 
the disability at issue, effective from November 20, 2002.  
For the rating period from November 20, 2002 through March 
22, 2006, the pertinent competent clinical evidence of record 
consists of a VA audiologic examination conducted in March 
2003.  The examiner noted the veteran's medical history 
consistent with that reflected in the claims file.  The 
veteran complained of hearing loss due to noise exposure in 
service.  The March 2003 VA audiological evaluation revealed 
relevant pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
75
85
LEFT
35
50
65
75

On the basis of the numbers shown above, the veteran's 
puretone threshold average at the relevant Hertz levels, for 
the right ear, was recorded as 60 decibels.  His puretone 
threshold average, at the relevant Hertz levels, for the left 
ear, was recorded as 56.25 (rounded to 56) decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 100 percent in the left ear per the 
CNC test.  The VA examiner diagnosed the veteran with 
bilateral mild to severe primarily sensorineural loss with a 
conductive component.

Applying the above audiological findings to the schedular 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for an initial rating in excess of the 
currently assigned noncompensable evaluation prior to March 
23, 2006.  The Board notes that it has considered the 
provisions of 38 C.F.R. § 4.86, but these provisions do not 
apply here.

Considering that the veteran's right ear manifests an average 
puretone threshold of no greater than 60 decibels, and no 
less than 92 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss to be Level II impairment.  Considering that the 
veteran's left ear manifests an average puretone threshold of 
no greater than 56 decibels, and no less than 100 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be that of 
Level I impairment.  

The right ear is considered the poorer for Table VII because 
the veteran's hearing loss disability was manifested by Level 
II impairment according to the results of the March 2003 VA 
examination and Table VI.  Applying the results from Table VI 
to Table VII, based on the results of the March 2003 VA 
audiologic examination findings, a noncompensable evaluation 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I, the better (left) ear, with column II, the poorer 
(right) ear.  

B.  From March 23, 2006

The pertinent competent clinical evidence of record consists 
of an audiological examination received in March 2006.  The 
report of the March 2006 audiologic examination was reviewed 
in June 2008 by the same audiologist who conducted March 2006 
examination.  



The Board notes that the June 2008 report interpreting the 
March 2006 audiologic examination revealed the relevant pure 
tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
65
70
80
90
LEFT
70
75
80
90

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
76.25 (rounded to 76) decibels.  His puretone threshold 
average for the left ear was recorded as 78.75 (rounded to 
79) decibels.  His speech recognition ability was 96 percent 
for the right ear and 96 percent for the left ear using Nu-6 
word lists.  The diagnosis was moderately severe to profound 
sensorineural hearing loss in the right ear and moderately 
severe to severe sensorineural hearing loss in the left ear.  
See June 2008 VA audiologic report (interpreting the March 
2006 audiologic examination).   

As noted above, the amended provisions of 38 C.F.R. § 4.85, 
applicable in this appeal, require use of the Maryland CNC 
speech discrimination test for rating purposes.  In this 
regard, the Board notes that the veteran was to be re-
examined by VA in 2008 to determine the current nature and 
severity of his service-connected bilateral hearing loss.  
However, as discussed above, the veteran called and cancelled 
this examination.  The record does not reflect he requested 
VA to reschedule the audiologic examination.  As such, there 
are no additional findings for the Board to consider and it 
must rely on the evidence of record to decide the claim.

Based on the available evidence from the audiologic 
examination, received in March 2006, the Board notes that the 
38 C.F.R. § 4.86(a) applies, bilaterally.  Under 38 C.F.R. 
§ 4.86(a) the rating specialist is to determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, which ever results in the higher rating 
(rating each ear separately).  Here, the Board cannot 
determine the Roman numeral designation for hearing 
impairment from Table VI as the March 2006 audiologic 
examination (as interpreted in June 2008) did not use the 
Maryland CNC speech recognition test to determine speech 
discrimination per 38 C.F.R. § 4.85(a).  However, using the 
available evidence of record, the Board can apply the 
clinical pure tone threshold findings to Table VIA per 
38 C.F.R. § 4.86(a).  Based the interpreted, average puretone 
thresholds from the March 2006 audiologic examination, the 
veteran's right ear would be represented by level VI hearing, 
and the veteran's left ear would be represented by level VII 
hearing.  

The left ear is considered the poorer for Table VII because 
the veteran's hearing loss disability was manifested by Level 
VII impairment according to the interpreted results of the 
March 2006 audiologic examination and Table VIA.  Applying 
the results from Table VIA to Table VII, based on the results 
of the interpreted March 2006 audiologic examination 
findings, a 30 percent initial staged evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row VI, 
the better (right) ear, with column VII, the poorer (left) 
ear.  

Other contentions, conclusion, and extraschedular 
consideration

The Board acknowledges the veteran's statements of record 
that his bilateral hearing loss is worse than the initial 
staged disability ratings, and that he is entitled to a 
higher rating for such bilateral hearing loss.  The Board 
further acknowledges the veteran's complaints indicating that 
he can no longer hear the telephone or television unless they 
are at levels uncomfortable for other people and that he has 
problems hearing spoken conversation, especially in 
situations with background noise.  See Notice of 
Disagreement, received in June 2003.  The Board notes that 
the veteran and other persons can attest to factual matters 
of which they had first-hand knowledge, e.g., experiencing 
loud noise in service and witnessing events.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds 
the veteran's statements competent and credible to that 
extent.  However, in determining the actual degree of hearing 
loss disability, an objective examination is more probative 
of the degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1), (2).


Additionally, as the results from the above VA audiologic 
examinations do not show that the veteran is deaf in either 
ear, a special monthly compensation rating under 38 C.F.R. § 
3.350 is not warranted.  See 38 C.F.R. § 4.85(g) (2008).

In conclusion, the initial staged evaluations currently 
assigned for the veteran's bilateral hearing loss 
appropriately reflect his disability picture for the rating 
periods on appeal.  For the reasons already discussed, the 
clinical evidence does not support assigning further initial 
staged disability ratings during the relevant appeal periods 
in question.  Fenderson, 12 Vet. App. at 125-26.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, according to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
veteran's bilateral hearing loss with the established 
criteria found in the rating schedule for hearing loss shows 
that the rating criteria reasonably describes the veteran's 
disability level and symptomatology throughout the rating 
period on appeal.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his bilateral 
hearing loss.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  While the Board acknowledges, the veteran's 
statements that he needs to wear hearing aids and that he is 
not able to work part-time as a store clerk as a result of 
his diagnosed bilateral hearing loss, there is nothing in the 
record which suggests that the bilateral hearing loss in and 
of itself markedly impacted his ability to obtain and/or 
maintain employment.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

As discussed above, the veteran was sent a letter in December 
2007 asking him to tell VA or submit information relating to 
how his service-connected bilateral hearing loss affects his 
ability to work.  The record does not reflect that the 
veteran responded to this letter.

In short, there is nothing in the record to indicate that 
this service-connected disability at issue causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable initial evaluation for bilateral 
hearing loss, for the period from November 20, 2002 through 
March 22, 2006, is denied.

Entitlement to an initial staged evaluation in excess of 30 
percent for bilateral hearing loss, from March 23, 2006, is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


